Part III   DETAILED ACTION 
1.   The present application is being examined under the pre-AIA  first to invent provisions. This application has been examined.  Claims 1-18 are pending in this application. 

                                     Double Patenting 
    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

2.   Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable 
over claims 1-9 of U.S. Patent No. 11,080,524. Although the claims at issue are not identical, they 
are not patentably distinct from each other because claims 1-18 of  the instant application are 
anticipated recited by the limitations of claims 1-9 of ‘524, such as an image processing system 
comprising: an image sensor including: a first processor inside the image sensor; and circuitry 
configured to: acquire biometric information; perform, via the first processor inside the image 
sensor, biometric authentication by comparing the biometric information with reference 
information stored within the image sensor; encrypt biometric authentication information that 
authenticates a living organism; and output encrypted information obtained by encrypting the 
biometric authentication information; and a second processor outside the image sensor, wherein the 
second processor is configured to perform processing in accordance with the encrypted information 
output from the image sensor.are described in claim 9 of ‘524.  
Although the conflicting claims are not identical, they are not patentably distinct from each other 
because features of claims 1-18  clearly reads in the claims 1-9 of the patent ‘524. It would have 
been obvious to one of ordinary skill in the art to combine the features of claims 1-9 of '524 to use the 
features as recited in claims 1-18 of the instant application, thereby, allowing user of the image 
sensor to process living organisms securely.

   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



3.   Claim(s) 1-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathiassen et al. (2009/0010503).
      With regard to claim 1, Mathiassen teaches an image processing system(figs. 1a and/or 1b) comprising: an image sensor (5) including: a first processor (2) inside the image sensor (5); and circuitry configured to: acquire biometric information (reads on the function of item 5c); perform, via the first processor (2)  inside the image sensor (5), biometric authentication by comparing the biometric information with reference information stored within the image sensor (see p[0052,0061 or 0136]; encrypt biometric authentication information that authenticates a living organism (see p[0061,0153], the living organism could be different biometrics inputs, such as fingerprints or iris of a human); and output encrypted information obtained by encrypting the biometric authentication information (reads on figs. 1a or 1b and claim 45, the sensor 5 can output information the computer 31) ; and a second processor (inherently reads on the CPU or processor of computer 30 or 31) outside the image sensor, wherein the second processor is configured to perform processing in accordance with the encrypted information output from the image sensor (see p[0052,0061 or 0136]).
       With regard to claim 2, Mathiassen further teaches wherein the circuitry is further configured to: acquire image information; and output the image information with an output band wider than an output band of the encrypted information (reads on p[0052, 0061 or 0094], clearly additional information is added creating a wider output band).
  With regard to claim 3, Mathiassen further teaches wherein the circuitry is further configured to:selectively switch between the image information and the encrypted information, and output the image information or the encrypted information (see claim 41, different data is output).
  With regard to claim 4, Mathiassen further teaches wherein the circuitry is further configured to: determine whether the biometric information is information comparable with the reference information (see p[0052,0061 or 0136], reference information or stored data) .
   With regard to claim 5, Mathiassen further teaches wherein the biometric information is iris information organism (reads on  p[0061,0153], system can use different biometrics inputs, such as fingerprints or iris of a human) .
   With regard to claim 6, Mathiassen further teaches wherein the image sensor is of a stacked type that has a pixel board and a signal processing board stacked on each other (reads on figs. 2b,3a or 4a).
   With regard to claim 7, Mathiassen further teaches wherein: the circuitry is further configured to verify a public key of the second processor to determine whether the public key of the second processor is authentic (reads on p0014]), and the second processor is further configured to verify a public key of the image sensor to determine whether the public key of the image sensor is authentic (see p[0052,0061 or 0136]) .        
  With regard to claims 8-16 and 18, the limitations of claims 8-16 and 18 are covered by the limitations of claims 1-7 above.
   With regard to claim 17, Mathiassen further teaches wherein the circuitry is further configured to: determine whether exposure of an object satisfies a threshold (reads on p[0050]).

4.     Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM.. The fax 

phone number for this group is (571) 273-8600.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 


/Gabriel I Garcia/

Primary Examiner, Art Unit 2676

January 27, 2022